Citation Nr: 1401192	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-36 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.


FINDINGS OF FACT

The evidence of record is at least in equipoise regarding whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.341, 4.1, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following any substantially gainful occupation and that he left his last job as result of his physical and mental health disabilities.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2013).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

The Board notes that the Veteran is service-connected for obstructive sleep apnea, rated as 50 percent disabling; depressive disorder, rated as 30 percent disabling; status post total cervical disc replacement with degenerative changes, rated as 20 percent disabling; status post medial meniscus and anterior cruciate ligament tear, rated as 10 percent disabling; lower back pain with degenerative changes, rated as 10 percent disabling; planter fasciitis and hallux valgus of the left foot, rated as noncompensable; and planter fasciitis of the right foot, rated as noncompensable.  The combined evaluation for compensation is 80 percent.  As the Veteran is in receipt of one disability rated at 40 percent or higher with a combined rating 70 percent or higher, the schedular criteria for consideration of a total rating under the provisions of 38 C.F.R. § 4.16(a) are met.  Nonetheless, the Board must also determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence shows that the Veteran's service-connected disabilities make employment in any type of position extremely difficult.  Specifically, a letter dated in January 2010 from a vocational rehabilitation counselor reveals that the Veteran was determined to be infeasible for vocational training and gainful employment under the Vocational Rehabilitation and Employment Program under Chapter 31 due to the severity of his service-connected and non service-connected disabilities.  A letter from the Veteran's VA physician dated in June 2010 reveals that it is the physician's opinion that the Veteran is 100 percent unemployable secondary to mental impairment as a result of his narcolepsy and physical impairment from his cervical disc disease.  VA treatment records indicate that the Veteran's narcolepsy is a symptom of his service-connected sleep apnea.  The Board notes that the Veteran was not provided with a VA examination to determine whether the Veteran's service-connected disabilities result in the Veteran being unable to obtain or sustain substantial gainful employment.  Nonetheless, a February 2010 VA mental health examination reveals that the Veteran depressive symptoms to include depressed mood, motivations difficulties, concentration difficulties, irritability and intermittent anxiety would likely result in reduced reliability and productivity if he was currently employed.  VA treatment records also indicate that the pain as result of his service-disabilities affect the Veteran's memory and concentration.  A VA examination dated in September 2008 reveals that the Veteran's service-connected cervical spine disability and low back disability have a significant effect on the Veteran's usual occupation and resulted in increased tardiness and increased absenteeism.  The disabilities resulted in decreased concentration, problems with lifting and carrying and pain.  The examiner also determined that these disabilities prevent the Veteran from engaging in sports, have a severe effect on chores and shopping and a moderate effect on exercise and recreation.  Furthermore, the Veteran testified at the June 2013 Board hearing that his chronic neck and lower back pain result in difficulty standing or sitting.  He also noted that when he worked in a blood bank he accidentally destroyed blood samples after dozing off as result of his sleep apnea.  The Veteran's last employer noted that the Veteran was no longer employed by them due to "health reasons."

Based on the foregoing, the evidence of record indicates that Veteran would have difficulty with most occupations due to his service-connected disabilities and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


